Citation Nr: 0945484	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  04-41 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for arteriosclerotic 
coronary artery disease.  

2.  Entitlement to service connection for a disability 
manifested by loss of feeling in the arms and hands.  

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

4.  Entitlement to a total rating based on individual 
unemployability due to service connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse and his friend


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from November 1980 to July 
1992.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans' Affairs (VA).  

These issues were previously before the Board in March 2006 
when they were remanded for additional development.  They 
have now been returned for further appellate review. 

This issues of entitlement to service connection for PTSD and 
a TDIU are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The service treatment records are negative for a heart 
disability; arteriosclerotic coronary artery disease was 
first manifested nine years after discharge from service and 
these is no competent evidence of a nexus between 
arteriosclerotic coronary artery disease and active service.  

2.  The current medical evidence does not show that the 
Veteran has a chronic disability manifested by weakness of 
the arms and hands.  


CONCLUSIONS OF LAW

1.  Arteriosclerotic coronary artery disease was not incurred 
due to active service, nor may it be presumed to be due to 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 
1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303(a), 3.307, 
3.309, 3.317 (2009).  

2.  A disability manifested by loss of feeling in the arms 
and hands to include an undiagnosed illness was not incurred 
due to active service.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303(a), 3.317 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was recently amended 
to eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2009). 

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In this case, the Veteran did not receive VCAA notification 
prior to the February 2004 rating decision on appeal.  
However, the RO has taken steps to remedy the lack of 
preadjudication VCAA notice.  The veteran was provided with 
VCAA notice by letters dated in May 2004, May 2006 and May 
2007.  These letters each told the Veteran what evidence was 
needed to substantiate the claims for service connection.  
The Veteran was also informed that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that with his authorization VA would obtain private 
medical records on his behalf or he could submit the records.  
Therefore, these letters provided the notice required by 
Pelegrini.  

As for the notice required by Dingess, Veteran status has 
been established and is not at issue.  The May 2004, May 2006 
and May 2007 letters notified the Veteran that the evidence 
must show a current disability and a relationship between 
that disability and active service.  The May 2006 letter 
provided the Veteran with information pertaining to the 
assignment of effective dates and disability evaluations.  
The Board concludes that the Veteran has received the notice 
required by Dingess.  

As the notices came after the initial adjudication of the 
claim, the timing of the notices did not comply with the 
requirement that the notice must precede the adjudication.  
The timing deficiency was remedied by the fact that the 
Veteran's claims were readjudicated by the RO in July 2009, 
after proper VCAA notice was provided.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).  The Board finds that the 
duty to notify the Veteran has been met.  

The Board also finds that the duty to assist the Veteran has 
been met for these issues.  The Veteran's service treatment 
records have been obtained.  He has been afforded VA 
examinations of his disability.  All identified private and 
VA medical records have been obtained.  The Veteran offered 
testimony pertaining to these issues at a September 2005 
hearing, a transcript of which is contained in the claims 
folder.  There is no indication that there is any outstanding 
evidence that must be obtained in these issues.  

Although the Veteran was afforded a general medical 
examination in December 2002, the examiner does not appear to 
have addressed the Veteran's arteriosclerotic coronary artery 
disease.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service. McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83. 

However, the Board finds that given the complete lack of 
evidence of arteriosclerotic coronary artery disease during 
service or until many years after service, such an 
examination is not required.  There is no competent evidence 
of a link between the Veteran's current disability and 
service, and the Veteran does not contend that he has 
experienced continuity of symptomatology between service and 
the initial manifestation of his coronary artery disease.  
Therefore, the Board may proceed with adjudication of these 
appeals without fear of prejudice to the Veteran.  

Service Connection

The Veteran contends that he has developed arteriosclerotic 
heart disease and a disability manifested by loss of feeling 
of the arms and hands.  He argues that exposure to the sand 
and dust in the Persian Gulf contributed to his heart 
disability.  The Veteran further argues that he began to 
smoke much more following the Gulf War and that contributed 
to his heart disease.  As for his arms and hands, the Veteran 
believes that this disability is the result of operating 
heavy equipment during service.  In the alternative, the 
Veteran contends that both his arteriosclerotic heart disease 
and his disability of the arms and hands are undiagnosed 
illnesses resulting from his service in the Persian Gulf.  

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

If arteriosclerosis becomes manifest to a degree of 10 
percent within one year of separation from active service, 
then it is presumed to have been incurred during active 
service, even though there is no evidence of arthritis during 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

Except as provided in 38 C.F.R. § 3.317(c), VA shall pay 
compensation in accordance with Chapter 11 of Title 38, 
United States Code, to a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in 38 C.F.R. § 
3.317(b), provided that such disability: (i) became manifest 
either during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
September 30, 2011; and (ii) by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(i) and 
(ii) (except as to delimiting date);  38 U.S.C.A. § 1117.

For purposes of 38 C.F.R. § 3.317, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  38 C.F.R. § 3.317(a)(2).

For the purposes of 38 C.F.R. § 3.317(a)(1), signs or 
symptoms which may be manifestations of undiagnosed illness 
include, but are not limited to: (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; (5) 
joint pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under 38 C.F.R. § 3.317: (1) 
if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or (2) if there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's most 
recent departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness; or (3) if there is affirmative evidence 
that the illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 
3.317(c).

The Persian Gulf War provisions of 38 U.S.C.A. § 1117 were 
amended, effective March 1, 2002. Veterans Education and 
Benefits Expansion Act of 2001, Public Law No. 107-103, 115 
Stat. 976 (2001) (codified at 38 U.S.C.A. § 1117).  In 
pertinent part, the new law provides that, in addition to 
certain chronic disabilities from undiagnosed illness, 
service connection may also be given for medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs and symptoms, as well 
as for any diagnosed illness that the VA Secretary determines 
by regulation warrants a presumption of service connection.  
In addition, the new law extends the period in which the VA 
may determine that a presumption of service connection should 
be established for a disability occurring in Persian Gulf War 
veterans to December 31, 2011. 38 C.F.R. § 3.317(a)(1)(i).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  


Arteriosclerotic Coronary Artery Disease

The service treatment records are negative for a diagnosis or 
treatment relating to heart disease.  On a Report of Medical 
History completed by the Veteran in September 1983, the 
Veteran answered "yes" to a history of shortness of breath.  
However, he denied a history of pain or pressure in his 
chest, palpitation or pounding heart, heart trouble, and high 
or low blood pressure.  The physician who signed this report 
said that the shortness of breath appeared to be anxiety.  A 
Report of Medical Examination completed at this time found 
that the heart was normal, and an X-ray study of the chest 
was negative.  

The Veteran completed another Report of Medical History in 
March 1989.  He denied heart trouble and all related symptoms 
at that time.  A Report of Medical Examination shows that the 
heart was normal.  The Veteran also denied all relevant 
findings on an October 1991 Report of Medical History.  

The Veteran was afforded an examination just prior to 
separation from active service in June 1992.  He answered 
"yes" to a history of shortness of breath and pain or 
pressure in his chest on the Report of Medical History 
completed at that time.  He answered "no" to a history of 
palpitation or pounding heart and heart trouble.  The 
examining physician's summary noted that the Veteran 
complained of shortness of breath and pain in the chest while 
running.  The Veteran was further noted to have high 
cholesterol.  However, the Report of Medical Examination 
found that the heart was normal.  A chest X-ray was within 
normal limits, with the only findings involving the lungs.  
The Veteran's high cholesterol was again noted, as was a 
family history of coronary artery disease, and the Veteran 
was to follow up with the VA for treatment.  The results of a 
blood chemistry test conducted at this time also revealed 
high triglycerides.  The record does reflect that the Veteran 
was held beyond his projected discharge date in order to 
lower these readings.  

The post service medical records are negative for evidence of 
arteriosclerotic coronary artery disease for the first year 
after discharge from service.  In fact, this disability was 
first discovered approximately nine years after discharge.  

A July 1998 Report of Medical History obtained in conjunction 
with enlistment in the reserves shows that the Veteran 
answered "no" to a history of heart trouble.  He denied all 
other relevant symptoms as well.  The Report of Medical 
Examination found that his heart was normal.  

The initial manifestation of the Veteran's arteriosclerotic 
coronary artery disease was in August 2001, when he was 
admitted to a private hospital for observation after 
experiencing chest pain for the past two days that was highly 
suggestive of being ischemic in origin.  At initial 
admission, he claimed to have been in excellent health all 
along.  His past medical history was positive for high 
cholesterol.  This had been treated with diet and he had 
never had it checked again.  He denied any definitive history 
of high blood pressure.  His family history was strongly 
positive for premature coronary artery disease.  The Veteran 
was felt to be having a myocardial infarction.  He underwent 
coronary angioplasty and stenting later that same month.  

Private medical records from November 2001 show that the 
Veteran was found to have severe multiple vessel coronary 
artery disease.  He underwent surgery for coronary artery 
bypass that same month and was discharged in December 2001.  

Private and VA medical records dated subsequent to December 
2001 show that the Veteran continues to be followed for his 
arteriosclerotic coronary artery disease.  There is no 
medical opinion that relates this disability to active 
service.  

The Board finds that entitlement to service connection for 
arteriosclerotic coronary artery disease is not warranted.  
The evidence shows that this disability first manifested 
approximately nine years after discharge from service, and 
there is no competent medical evidence that shows a 
relationship between this disability and service.  

Initially, the Board notes that arteriosclerotic coronary 
artery disease is a diagnosed disability.  Therefore, the 
regulations regarding undiagnosed disabilities are not for 
application.  38 C.F.R. § 3.317.  

The service treatment records are completely negative for all 
relevant findings.  The Veteran complained of shortness of 
breath on a couple of occasions and pain or pressure in his 
chest on another, but the attending physician attributed 
these symptoms to anxiety or running.  Every examination of 
the heart was negative.  Moreover, the Veteran had ceased to 
complain of shortness of breath and chest pain by 1998.  The 
Veteran does not argue that he experienced cardiac symptoms 
between discharge from service and his initial myocardial 
infarction in August 2001.  There are no medical records of 
any cardiac symptoms dated between June 1992 and August 2001.  
In fact, when the Veteran was first admitted for chest pains 
in August 2001 he claimed to have been in excellent health 
all along.  Therefore, there is no continuity of 
symptomatology between active service and the Veteran's 
current disability.  

Moreover, the Veteran's arteriosclerotic coronary artery 
disease has not been related to active service to include 
service in the Gulf by any qualified medical professional.  

As to the effects of tobacco use, for claims filed after June 
9, 1998, such as the veteran's claims, a disability will not 
be considered service-connected on the basis that it resulted 
from injury or disease attributable to the veteran's use of 
tobacco products during service.  38 U.S.C.A. § 1103 (West 
2002); 38 C.F.R. § 3.300 (2009). 

In regards to the Veteran's contentions that he was retained 
in service prior to discharge in order to lower his 
cholesterol and triglycerides, the Board notes that 
hyperlipidemia and elevated cholesterol are laboratory 
findings and are not disabilities in and of themselves for 
which VA compensation benefits are payable. See 61 Fed. Reg. 
20,440, 20,445 (May 7, 1996) (Diagnoses of hyperlipidemia, 
elevated triglycerides, and elevated cholesterol are actually 
laboratory results and are not, in and of themselves, 
disabilities.  They are, therefore, not appropriate entities 
for the rating schedule.).  The term "disability" as used for 
VA purposes refers to impairment of earning capacity.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  While elevated 
cholesterol may be evidence of underlying disability or may 
later cause disability, service connection may not be granted 
on the basis of a laboratory finding alone.  In this case, 
although the Veteran had elevated readings upon discharge 
from service, there is no evidence whatsoever that he had 
developed arteriosclerotic coronary artery disease at that 
time.  As noted, the initial manifestation of this disability 
was nine years after discharge.  Therefore, these findings do 
not provide a basis for service connection.  

In reaching this decision, the Board notes the Veteran's 
sincere belief that he has developed arteriosclerotic 
coronary artery disease as a result of active service.  
However, the Veteran is not a physician, and he is not 
qualified to express a medical opinion as to such a 
relationship.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

Loss of Feeling in the Arms and Hands

The service treatment records are negative for any evidence 
of a disability manifested by a loss of feeling in the arms 
and hands.  The Veteran denied all relevant symptoms on the 
Report of Medical History obtained in June 1992, and the 
Report of Medical Examination obtained at that time found 
that the upper extremities were normal.  

VA treatment records dated July 2002 note that the Veteran 
had a history of a triple bypass and insertion of three 
stents in December 2001.  He complained of both arms having a 
stinging sensation for six months, which had been getting 
worse.  The Veteran also reported decreased grip strength.  

The Veteran was afforded a VA examination in conjunction with 
his current claim in December 2002.  The examiner noted 
minimal decrease in right hand grip when compared to the 
left, although the examiner also queried whether or not there 
was full effort involved with this.  There was no other 
localized weakness.  The deep tendon reflexes were 1.5+ and 
equal, and the cranial nerves were normal.  There was no 
diagnosis of a disability of the arms and hands. 

The Board finds that entitlement to a disability manifested 
by loss of feeling in the arms and hands is denied.  The 
Veteran reported a stinging sensation in his arms in July 
2002.  This was not noted on the December 2002 examination, 
and the only finding at that time was of minimal decrease in 
right hand grip.  

Private and VA treatment records dated through 2008 have been 
obtained in this case.  However, none of these show 
complaints or treatment for a disability manifested by loss 
of feeling in the arms and hands.  

The Board finds that entitlement to service connection for a 
disability manifested by loss of feeling in the arms and 
hands is not warranted.  This disability was not shown in 
service, and the evidence does not show that the Veteran has 
a current chronic disability that is manifested by loss of 
feeling in the arms and hands.  This includes service 
connection for loss of feeling in the arms and hands due to 
an undiagnosed illness, as there is no objective finding of 
such a disability.  The extensive medical records show that 
the Veteran was seen for his complaints on only one occasion.  
At the VA examination conducted five months afterwards, the 
examiner did not find any objective evidence of a current 
disability.  

The Board notes that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); see Degmetich v. 
Brown, 104 F.3d 1328 (1997) (holding that Secretary's and 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Caluza v. Brown, 7 Vet. App. 498, 505 
(1995); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v Derwinski, 2 Vet. App. 141, 143 (1992). 

Therefore, as there is no objective evidence to show that the 
Veteran has a chronic disability of the arms and hands 
manifested by loss of feeling, to include a chronic 
undiagnosed illness, service connection for this disability 
is not warranted.  




ORDER

Entitlement to service connection for arteriosclerotic 
coronary artery disease is denied. 

Entitlement to service connection for a disability manifested 
by loss of feeling in the arms and hands is denied. 


REMAND

The March 2006 remand noted that the Veteran had been 
diagnosed with PTSD by a VA physician who related it to the 
Veteran's claimed stressor of digging and burying bodies of 
Iraqi soldiers in mass graves.  It was further noted that the 
Veteran had submitted a list of the units to which he was 
attached and indicated that he believed he had dug the graves 
in February 1991.   

The Board requested that the RO contact the U.S. Army and 
Joint Services Records Research Center (JSRRC) or other 
appropriate organization in order to request information that 
might corroborate the Veteran's alleged stressors.  The RO 
was not directed to obtain any additional information from 
the Veteran before requesting this information.  

However, the record shows that the Veteran was contacted and 
asked to provide additional information in regards to his 
claimed stressors.  Although additional information was 
received from him, there is no indication that the JSRRC was 
ever contacted.  The July 2009 SSOC states that the 
information submitted by the Veteran was insufficient to 
allow for verification of his claimed stressors.  

The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the United States 
Court of Appeals for Veterans Claims (Court).  The Court has 
stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Therefore, the development 
requested by the Board in March 2006 must be attempted.  

As the issue of service connection for PTSD will have a 
bearing on the Veteran's claim for a TDIU, this issue must be 
held in abeyance pending the development ordered below.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the U.S. Army and Joint 
Services Records Research Center 
(JSRRC), or other appropriate 
organization, which should be requested 
to provide any information available 
which might corroborate the Veteran's 
alleged stressors and any other sources 
that may have pertinent information.  A 
particular attempt should be made to 
corroborate the participation of the 
Veteran's unit in the preparation of 
mass graves between February 1991 and 
April 1991.  

2.  Thereafter, readjudicate the 
remaining issues on appeal.  If the 
determination remains unfavorable to 
the Veteran, he should be provided with 
a supplemental statement of the case 
(SSOC) that addresses all relevant 
actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The Veteran 
should be given an opportunity to 
respond to the SSOC prior to returning 
the case to the Board for further 
review. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action until 
otherwise notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


